Case 1:19-cv-04273-GBD Document 15 Filed 10/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BS BIG V, LLC, BHC BIG V, and BHRA BIG V, LLC, :

Plaintiffs,
ORDER

 

-against-
19 Civ. 4273 (GBD)

PHILADELPHIA INDEMNITY INSURANCE
COMPANY,

Defendant.

GEORGE B. DANIELS, United States District Judge:
A conference is scheduled for January 27, 202'b at 9:45 am.
Dated: New York, New York

October 5, 2020
SO ORDERED.

Borne b. Da jue

GHOR B. DANIELS

 

ited States District Judge

 

 
